DETAILED ACTION



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.


                                                                                                                                                                                            Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-15, 17, 19-21, 29 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtti (US Pub Number US 20100268463) in view of Khosravy (US Patent No. 20090318168) and further in view of Fulks (US 20130093787) further in view of Beyeler (US 20120197696) and Udeshi (US 20130345969).

	Regarding claim 1, 21 and 29, Kurtti teaches a method for navigating a mobile device (Fig. 9C and Fig. 13), comprising:
determining a position of the mobile device (Fig 13, [0084] Step 1330 receive GPS coordinates of mobile user device);
displaying, at the mobile device, one or more a direction indicator (Fig. 9C shows path 920) corresponding to the one or more path to the one or more destination group (FIG. 9C discloses a displaying a path 920 which is corresponds to a path to a destination point such as gas stations 1 and 2, [0070, 0068]).
However, Kurtti does not teach
identifying a first plurality of destinations associated with the position of the mobile device; identifying a destination type of each of the first plurality of destinations;
determining that a number of the first plurality of destinations is greater than a threshold; in response to the determination that the number of the first plurality of destinations is greater than the threshold, combining, into a destination group, destinations of the first plurality of destinations having the same destination type, wherein the destination group is represented as a single combined destination;
In an analogous art, Khosravy teaches identifying a first plurality of destinations associated with the position of the mobile device ([0084] “processor(s) 110 process the position information and/or the direction information to determine a set of points of interest relating to the position/direction information”); 
([0087] “Upon the detection of a location and direction event, at 200, for POIs in the device's local cache, a group of POIs are determined that pass an intersection algorithm for the direction of pointing of the device.  At 210, POIs in the group can be represented in some fashion on a UI, e.g., full view if only 1 POI, categorized view.” Thus this means that if there is only one POI/Point of Interest, then full view is shown; otherwise the number of destinations/Point of interests is greater than the threshold of one, then the destinations/POIs would be combined into a group view/categorized view.) ;
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Kurtti‘s teaching of displaying the destination to also include Khosravy’s teaching of determining whether a number of destinations is greater than a threshold; and if the number of destinations is greater than the threshold, combining destinations into one or more groups/categories to make the information being displayed not over crowded.
However, said references do not explicitly teach “identifying a destination type of each of the first plurality of destinations; the first plurality of destinations having the same destination type into a destination group”.
Fulks teaches “identifying a destination type of each of the first plurality of destinations; the first plurality of destinations having the same destination type into a destination group ([0051] the group representation (e.g., based on the closest POI, a category of the grouped POIs [0163] In certain embodiments, the mapping information includes a type (or types) of POI (e.g., a coffee shop)) is then rendered at the centroid location of the group in the perspective display.), 
wherein the destination group is represented as a single combined destination” (See Fig. 6a; where box/ui 616 contains a POIs 1-8; these POIs can be grouped and collapsed into one representative group as should in the middle of box 617; [0094] “as shown POIs 1-8 of the UI 616 are determined to be overlapping. As a result, the display manager 109 detects the POIs 1-8 and collapses them into a group as shown in UI 617 (step 605). In this example, the group representation is rendered as a graphic of a stack of POIs. The stack of POIs is then augmented with a "+" control to indicate that the grouping can be expanded to show additional POI representations. As noted previously, the group representation can be rendered at a location corresponding to a centroid location of the POIs 1-8. “)  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify said references to also include Fulks' teaching of grouping the POIs together to present a less crowded display.
displaying, at the mobile device, a single representation of the destination group ([0051]the group representation (e.g., based on the closest POI, a category of the grouped POIs, etc.) is then rendered at the centroid location of the group in the perspective display.);
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify said references to also include Fulks' teaching of grouping the POIs together to present a less crowded display.
Kurtti teaches combining, into a destination group, destinations of the first plurality of destinations having the same destination type.  However, Kurtti does not teach combining plurality of destinations having physical locations within a threshold proximity of each other.
In an analogous art, Beyeler teaches combining plurality of destinations having physical locations within a threshold proximity of each other ([0052] “all POIs that are .. at a predetermined distance from each other may be grouped together and placed in a single bucket.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to also include Beyeler’s teaching of combining plurality of destinations having physical locations within a threshold proximity of each other to make it more easy and less clutter to see the map (as taught by Beyeler [0007]).
Regarding the newly amended limitation, both Khosravy and Fulks teach detecting that the position of the mobile device, an orientation of the mobile device, or both has changed; updating the path, the destination group, the direction indicator, or any combination after the  position of the mobile device has been changed (Khosravy [0075] “Update is thus performed continuously or substantially continuously based on updated travel, velocity, speed” [0150] “based on real-time changes to the positional information and direction/pointing information, the device dynamically receives in the cache memory an updated subset of endpoints that are potentially relevant to the portable electronic device”; Fulks [0070] “the POI data manager 207 determines that there is a "Big Move" and that a new layout of the perspective display is needed to accurately generate the view from the new viewing location. This determination causes the POI data manager 207 to direct a layout engine 209 to initiate generation of a new or updated perspective display. This process includes, for example, retrieving the POI information from the POI cache 211 and then determining the geographical locations of nearby POIs and/or items with respect to the new location”).
Regarding the limitation, “after waiting a threshold period of time after the position has changed”, the examiner submits that this limitation is implicitly taught by both Khosravy and Fulks because the processor must first make a determination that the location has changed which takes at least a T1 amount of time. Then after the determination of the changed location, the processor has to retrieve direction information that is pertinent to the new location which takes a T2 amount of time. Thus from the time the location change to the time the updating occurs, T1 and T2 has to occur.  Since the claim does not have explicit definition of what “threshold” is, the time (T1 and T2) it takes to determine location changed and retrieve relevant direction update data would read on waiting the “threshold period of time”.  Furthermore, as threshold is not defined, the threshold value could be set to zero. 
Nonetheless, to expedite prosecution, Udeshi is added to show the teaching of “waiting the “threshold period of time”.
In an analogous art, Udeshi teaches “detecting that the position of the mobile device has changed (Fig. 8, step 160 determines if “computing device moved?”); and perform updating after waiting a threshold period of time after the position of the mobile device has changed” (Fig. 8, at step 162, if the answer to step 160 is yes, then perform updating. [0110] “in other examples, cluster module 72 may wait a predetermined amount of time or for the movement of computing device 14 to exceed a predetermined threshold before updating the distances and the selected subset of geographic regions.”)
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Kurtti’s teaching of displaying navigation’s guidance and Khosravy and Fulks’s teaching of updating to also include Udeshi’s teaching of waiting for a threshold amount of time after the position has changed so that the system can minimize ping pong effect and minimize battery consumption.  

Regarding claim 6 and 28, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the updating comprises: detecting that the position of the mobile device, an orientation of the mobile device, or both has changed; waiting a threshold period of time after the position of the mobile device, the orientation of the mobile device, or both has changed; and updating the path, the destination group, the direction indicator, or any combination thereof after the threshold period of time expires (Khosravy [0075] “Update is thus performed continuously or substantially continuously based on updated travel, velocity, speed”).

	Regarding claim 7, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the determining the position of the mobile device is based, at least in part, on global positioning system (GPS) signals, local positioning system (LPS) signals, sensors integrated into the mobile device, or any combination thereof (Kurtti, methods may receive GPS coordinates associated with a mobile user device [0016]), local positioning system (LPS) signals, and/or sensors integrated into the mobile device.)

	Regarding claim 8 and 23, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, further comprising: determining a distance along the path from the mobile device to the destination group (Kurtti Fig. 9c shows displaying of 2 miles to Gas1 and 10miles to Gas2; thus these distances of 2 miles and 9 miles must be determined).

	Regarding claim 9 and 24, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 8, wherein the direction indicator includes an indication of the distance from the mobile device to the destination group (Kurtti Fig. 9c shows displaying of 2 miles to Gas1 and 10miles to Gas2).

	Regarding claim 13, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the position of the mobile device is within one of an airport, an amusement park, a shopping mall, a theater, an athletic stadium, a zoo, a park, or an office building (Fulks [0059] Examples of places or points-of-interest can include an airport, a bakery, a dam, a landmark, a restaurant, a hotel, the location of a person, or any point interesting, useful, or significant in some way.).

claim 14, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 13, wherein the first plurality of destinations comprises a plurality of gates in the airport (Kurtti [0054, 0074]).

Regarding claim 15, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the first plurality of destinations comprises points of interest near the position of the mobile device (Kurtti Fig. 9c shows displaying points of interest of Gas1 and Gas2).

	Regarding claim 18, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the method is performed by a server remote from the mobile device ([0086] For instance, via network interface 190, an automatic request 115 can be made to network/data services 135 based on the gesture and place or point of interest identification.)

	Regarding claim 19, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 18, wherein the displaying the single representation of the destination group and the displaying the path to the destination group comprises the server instructing the mobile device to display the single representation of the destination group and to display the path to the destination group (Fulks shows Fig. 1, where display manager communicate with the UE) 
.

claim 20, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the method is performed by the mobile device (Khosravy Fig1 shows portable device).

	Regarding claim 27, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the apparatus of claim 21, wherein the first plurality of destinations comprises points of interest within the current location  ([0084] “processor(s) 110 process the position information and/or the direction information to determine a set of points of interest relating to the position/direction information”);

Regarding claim 10 and 25, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein a user is enabled to edit the direction indicator (Fulks See Fig. 6a; where box/ui 616 contains a POIs 1-8; these POIs can be grouped and collapsed into one representative group as should in the middle of box 617; [0094] “as shown POIs 1-8 of the UI 616 are determined to be overlapping. As a result, the display manager 109 detects the POIs 1-8 and collapses them into a group as shown in UI 617 (step 605). In this example, the group representation is rendered as a graphic of a stack of POIs. The stack of POIs is then augmented with a "+" control to indicate that the grouping can be expanded to show additional POI representations. As noted previously, the group representation can be rendered at a location corresponding to a centroid location of the POIs 1-8. “)  .

claim 11, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 10, wherein the editing comprises changing an attribute of the direction indicator (Fulks See Fig. 6a; where box/ui 616 contains a POIs 1-8; these POIs can be grouped and collapsed into one representative group as should in the middle of box 617; [0094] “as shown POIs 1-8 of the UI 616 are determined to be overlapping. As a result, the display manager 109 detects the POIs 1-8 and collapses them into a group as shown in UI 617 (step 605). In this example, the group representation is rendered as a graphic of a stack of POIs. The stack of POIs is then augmented with a "+" control to indicate that the grouping can be expanded to show additional POI representations. As noted previously, the group representation can be rendered at a location corresponding to a centroid location of the POIs 1-8. “)  .

	Regarding claim 12 and 26, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 11, wherein the changing the attribute comprises grouping the direction indicator with at least one other direction indicator, ungrouping the direction indicator from one or more other direction indicators, or deleting the direction indicator (Fulks See Fig. 6a; where box/ui 616 contains a POIs 1-8; these POIs can be grouped and collapsed into one representative group as should in the middle of box 617; [0094] “as shown POIs 1-8 of the UI 616 are determined to be overlapping. As a result, the display manager 109 detects the POIs 1-8 and collapses them into a group as shown in UI 617 (step 605). In this example, the group representation is rendered as a graphic of a stack of POIs. The stack of POIs is then augmented with a "+" control to indicate that the grouping can be expanded to show additional POI representations. As noted 

	Regarding claim 17, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, wherein the first plurality of destinations comprises at least one individual destination and at least one smaller destination group, a plurality of individual destinations, or a plurality of smaller destination groups (Fulks See Fig. 6a; where box/ui 616 contains a POIs 1-8; these POIs can be grouped and collapsed into one representative group as should in the middle of box 617).

Claims 2-5 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtti, Khosravy, Fulks, Beyeler and Udeshi further in view of Mozer (US20080275699).

Regarding claim 2 and 22, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, further except for comprising: determining that the mobile device is within a threshold distance of the destination group; in response to the determination that the mobile device is within the threshold distance of the destination group, dividing the destination group into a second plurality of destinations; and displaying, at the mobile device, a separate representation of each of the second plurality of destinations.  
In an analogous art, further in view of Mozer (US20080275699).teaches determining that the mobile device is within a threshold distance (within the diameter of the high speed circle) of the destination group; in response to the determination that the (restaurants B, C, D), dividing the destination group into a second plurality of destinations; and displaying, at the mobile device, a separate representation of each of the second plurality of destinations.  (see for example, Fig. 5a and section [0049]; Thus, when the mobile is within the threshold distance/diameter the high speed content circle, the group of restaurants (A, B, C, D, E) is divided/ partitioned/ into a smaller group of restaurant B, C and D. Now, restaurant E is outside of the high speed content area.)
Therefore, the combination of references above modified by the teachings of Mozer would teach and/or render obvious the newly recited feature. Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to modify Kurtti, Khosravy, Fulks, Beyeler and Mozer to include Mozer’s teaching of separating the groups into individual or small groups to display more details when the device is near its destination as a user-friendly feature, for reasons as taught by Mozer.


	Regarding claim 3, Kurtti, Khosravy, Fulks, Beyeler, Udeshi and Mozer teach the method of claim 2, further comprising: detecting an arrival of the mobile device at a destination of the second plurality of destinations (Kurtti Fig. 9a & c show detecting of arrival at a nearby gas station).

	Regarding claim 4, Kurtti, Khosravy, Fulks, Beyeler, Udeshi and Mozer teach the method of claim 3, further comprising: in response to the detecting, performing one or more of:
Kurtti Fig. 9a & c show displaying “gas 2” on the display upon detecting presence of gas station 2 ).

	Regarding claim 5, Kurtti, Khosravy, Fulks, Beyeler, Udeshi and Mozer teach the method of claim 2, wherein the second plurality of destinations comprises at least one individual destination and at least one smaller destination group, a plurality of individual destinations, or a plurality of smaller destination groups (Mozer, see for example, Fig. 5a and section [0049]; Thus, when the mobile is within the threshold distance/diameter the high speed content circle, the group of restaurants (A, B, C, D, E) is divided/ partitioned/ into a smaller group of restaurant B, C and D. Now, restaurant E is outside of the high speed content area.)

Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurtti, Khosravy, Fulks, Beyeler and Udeshi further in view of van Os (US 20130325481)

Regarding claim 16 and 18, Kurtti, Khosravy, Fulks, Beyeler and Udeshi teach the method of claim 1, further comprising except for: playing one or more audible direction indicators corresponding to the one or more paths to the one or more group of destinations.  In an analogous art, van Os teaches playing one or more audible direction indicators corresponding to the one or more paths to the one or more group of .

Response to Arguments
Applicant's arguments filed 5/18/21 have been fully considered but they are not persuasive.
Applicant argues that, 
“There is simply no disclosure or suggestion in Khosravy that the POIs in the "local cache" and/or "within a range of the device" are the "group of POIs... that pass an intersection algorithm for the direction of pointing of the device" described in paragraph [0087] of Khosravy, such that adding a "new point of interest" to the "local cache" or "POIs within a range of the device" would disclose or suggest updating the "group of POIs... that pass an intersection algorithm for the direction of pointing of the device." 

The examiner respectfully disagrees. The examiner notes that “a "new point of interest” is not in the claim.  Updating does not always require adding since updating can be deleting as well. Nonetheless, Khosravy does teach adding a "new point of interest (updated subset of endpoints) ([0075] “Update is thus performed continuously or substantially continuously based on updated travel, velocity, speed” [0150] “based on real-time changes to the positional information and direction/pointing information, the device dynamically receives in the cache memory an updated subset of endpoints that are potentially relevant to the portable electronic device”).

Applicant argues that Khosravy does not teach “after waiting a threshold period of time after the position has changed”. 
The examiner submits that this limitation is taught by the newly cited reference Udeshi and also implicitly taught by both Khosravy and Fulks because the processor must first make a determination that the location has changed which takes at least a T1 amount of time and then the processor has to retrieve the data that is pertinent to the new location which takes a T2 amount of time. Thus from the time the location change to the time the updating occurs, T1 and T2 has to occur.  Since the claim does not have explicit definition of what “threshold” is, the time (T1 and T2) it takes to determine location changed and retrieve relevant update data would read on waiting the “threshold period of time”.  Furthermore, as “threshold” is not defined, the threshold value could also be set to zero.  Nonetheless, to expedite prosecution, Udeshi is added to show the teaching.
In an analogous art, Udeshi teaches “detecting that the position of the mobile device has changed (Fig. 8, step 160 “computing device moved?”); and perform updating after waiting a threshold period of time after the position of the mobile device has changed” (Fig. 8, step 162, if the answer to step 160 is yes, then perform updating. [0110] “in other examples, cluster module 72 may wait a predetermined amount of time or for the movement of computing device 14 to exceed a predetermined threshold before updating the distances and the selected subset of geographic regions.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://pair.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646